 1                                 UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3

 4
      MICHAEL TALASAZ, an individual,                       Case No.: 2:18-cv-00116-RFB-VCF
 5
                      Plaintiff,
 6                                                          STIPULATION AND ORDER FOR THE
              v.                                            PRODUCTION AND EXCHANGE OF
 7                                                          ROSS SILVER’SCONFIDENTIAL
      ROSS SILVER, an individual; DOES I                    WELLS FARGO BANK NA
 8    through X, and ROE CORPORATIONS XI                    INFORMATION AND RECORDS
 9    through XX, inclusive,

10                    Defendants.

11          WHEREAS, the parties to the above-captioned action (the “Litigation”) are engaged in
12   discovery proceedings, which include, among other things, taking depositions and producing
13   documents; and
14          WHEREAS, Plaintiff Michael Talasaz served a subpoena to Wells Fargo Bank NA on
15   January 8, 2019 (the “Subpoena”) for the production of certain information that the parties to the
16   Litigation (the “Parties,” each a “Party”) believe to be confidential and sensitive commercial,
17   financial, or business information;
18          WHEREAS, Defendant Ross Silver had previously produced certain of his Wells Fargo
19   Bank NA records (the “Previously Produced Records”) that the parties to the Litigation (the
20   “Parties,” each a “Party”) believe to be confidential and sensitive commercial, financial, or business
21   information;
22          IT IS HEREBY STIPULATED AND AGREED, by the Parties hereto, through their
23   undersigned counsel, subject to the approval of the Court, pursuant to Rule 26 of the Federal Rules
24   of Civil Procedure, that this Stipulation and Order for the Production and Exchange of Confidential
25   Information (the “Stipulation”) will govern the handling of documents, deposition testimony,
26   deposition exhibits, deposition transcripts, written discovery requests, interrogatory responses,
27   responses to requests to admit, and responses to requests for documents, and any other information
28
 1   or material produced, given or exchanged, including any information contained therein or derived
 2   therefrom strictly related to the Subpoena or Previously Produced Records (“Discovery Material”)
 3   by or among any Party or non-Party providing Discovery Material (each a “Producing Party”) in
 4   this Litigation.
 5           IT IS HEREBY STIPULATED AND AGREED, by the Parties hereto, through their
 6   undersigned counsel, subject to the approval of the Court, pursuant to Rule 26 of the Federal Rules
 7   of Civil Procedure, that this Stipulation shall only apply to the Subpoena and to no other materials
 8   in the case.
 9           1.         Any Producing Party may designate any Discovery Material as “Confidential” under
10   the terms of this Stipulation if such party in good faith believes that such Discovery Material
11   contains non-public, confidential, proprietary, or commercially sensitive information that requires
12   the protections provided in this Stipulation (“Confidential Discovery Material”).
13           2.         The designation of Discovery Material as Confidential Discovery Material shall be
14   made in the following manner:
15          A.      In the case of documents or other materials (apart from depositions or other pre-trial

16                  testimony): (i) by affixing the legend “Confidential” to each page containing any

17                  Confidential Discovery Material (including each page of any electronic documents

18                  produced in TIFF, PDF, or similar format); or (ii) in the case of electronically stored

19                  information (“ESI”) produced in native format, by including “Confidential” in the

20                  file or directory name, or by affixing the legend “Confidential” to the media

21                  containing the Discovery Material (e.g., CD- ROM, flash drive, DVD). To the

22                  extent that any ESI designated as Confidential Discovery Material does not contain

23                  any indication of such designation when printed in hard-copy or any other form, a

24                  receiving Party shall use its best efforts to ensure that such Confidential Discovery

25                  Material is treated in compliance with this Stipulation. Any Party may request that

26                  any Discovery Material be designated as Confidential Discovery Material.

27          B.      In the case of depositions or other pre-trial testimony: (i) by a statement on the

28                  record, by counsel, at the time of such disclosure or before the conclusion of the


                                                     -2-
 1                  testimony; or (ii) by written notice, sent to all Parties designating the testimony with

 2                  sufficient particularity that the testimony so designated may be readily identified.

 3                  From the date of the deposition or other pre-trial testimony through the period

 4                  ending thirty (30) calendar days after the delivery of the final transcript of such

 5                  testimony, the entire transcript (as well as any videotape or other recording thereof)

 6                  shall be treated as Confidential Discovery Material. Thereafter, unless a Party has

 7                  designated all or part of the testimony as Confidential Discovery Material at the

 8                  deposition or within the 30-day period, none of the testimony in the transcript or any

 9                  videotape or other recording thereof shall be treated as Confidential Discovery

10                  Material. Nothing in this provision precludes a Party from subsequently designating

11                  all or part of deposition of other pre-trial testimony as Confidential Discovery

12                  Material after the 30-day period has passed. The Parties may modify this procedure

13                  for any particular deposition or other pre-trial testimony, through agreement on the

14                  record at such deposition or testimony, without further order of the Court.

15          C.      In the case of any other Discovery Material, by written notice that the Discovery

16                  Material constitutes Confidential Discovery Material.

17          3.      The designation and labeling of Discovery Material as Confidential Discovery

18   Material or as Attorneys’ Eyes Only Discovery Material (as defined in Paragraph 8 of this

19   Stipulation) shall constitute a representation that such Discovery Material has been reviewed by an

20   attorney representing the Party making the designation, and that there is a good faith basis for such

21   designation pursuant to Paragraphs 1, 2 and/or 8 of this Stipulation. If qualified Discovery

22   Materials cannot be designated or labeled pursuant to Paragraph 2 of this Stipulation, they shall be

23   designated as Confidential or Attorneys’ Eyes only, as the case may be, in a manner to be agreed

24   upon by the parties.

25          4.      Inadvertent failure to designate Discovery Material as Confidential Discovery

26   Material or Attorneys’ Eyes Only Discovery Material shall not constitute a waiver of such claim

27   and may be corrected. A Producing Party may designate as Confidential or Attorneys’ Eyes Only

28   any Discovery Material that has already been produced, including Discovery Material that the


                                                     -3-
     Case 2:18-cv-00116-RFB-VCF Document 35 Filed 02/04/19 Page 4 of 15



 1   Producing Party inadvertently failed to designate as Confidential or Attorneys’ Eyes Only, (i) by

 2   notifying in writing the Party to whom the production has been made that the Discovery Material

 3   constitutes Confidential Discovery Material or Attorneys’ Eyes Only Discovery Material, or (ii) in

 4   a manner consistent with Paragraph 2. Upon receiving such supplemental notice, the Parties shall

 5   thereafter mark and treat the Discovery Material so designated as Confidential Discovery Material

 6   or Attorneys’ Eyes Only Discovery Material, and such Discovery Material shall be fully subject to

 7   this Stipulation from the date of such supplemental notice forward. The Party receiving such notice

 8   shall make a reasonable, good-faith effort to ensure that any analyses, memoranda, notes, or other

 9   such materials generated based upon such newly designated information are immediately treated

10   as containing Confidential Discovery Material or Attorneys’ Eyes Only Discovery Material. In

11   addition, upon receiving such supplemental written notice, any receiving Party that disclosed the

12   Discovery Material prior to its designation as “Confidential” or “Attorneys’ Eyes Only” shall

13   exercise its best efforts (i) to ensure the return or destruction of such Discovery Material, (ii) to

14   ensure that any documents or other materials derived from such Discovery Material are treated as

15   if the Discovery Material had been designated as “Confidential” or “Attorneys’ Eyes Only” when

16   originally produced, (iii) to ensure that such Discovery Material is not further disclosed except in

17   accordance with the terms of this Stipulation, and (iv) to ensure that any such Discovery Material,

18   and any information derived therefrom, is used solely for the purposes described in Paragraph 10

19   of this Stipulation.

20           5.      Confidential Discovery Material may be disclosed, summarized, described,

21   characterized, or otherwise communicated or made available in whole or in part only to the

22   following persons:

23           A.      The Parties and the directors, officers, and employees of the Parties, or any

24                   subsidiary or affiliate thereof, who are assisting with or making decisions

25                   concerning the Litigation, only to the extent deemed reasonably necessary by

26                   counsel of record for the purpose of assisting in the prosecution or defense of the

27                   Litigation for use in accordance with this Stipulation;

28


                                                     -4-
 1          B.      Counsel who represent Parties in this Litigation (including in-house counsel), and

 2                  the partners, associates, paralegals, secretaries, clerical, regular and temporary

 3                  employees, and service vendors of such counsel (including outside copying and

 4                  litigation support services) who are assisting with the Litigation for use in

 5                  accordance with this Stipulation;

 6          C.      Subject to Paragraph 6, experts or consultants assisting counsel for the Parties, and

 7                  partners, associates, paralegals, secretaries, clerical, regular and temporary

 8                  employees, and service vendors of such experts or consultants (including outside

 9                  copying services and outside support services) who are assisting with the Litigation;

10          D.      Subject to Paragraph 7, witnesses or deponents other than those individuals

11                  referenced in Sub-paragraph 5(A), and their counsel, only to the extent necessary to

12                  conduct or prepare for depositions or testimony in this Litigation;

13          E.      Any person indicated on the face of a document or accompanying covering letter,

14                  email, or other communication to be the author, addressee, or an actual or intended

15                  recipient of the document, or, in the case of meeting minutes, an attendee of the

16                  meeting;

17          F.      The Court, persons employed by the Court, and court reporters transcribing any

18                  hearing, trial, or deposition in this Litigation or any appeal therefrom; and

19          G.      Any other person only upon (i) order of the Court entered upon notice to the Parties,

20                  or (ii) written stipulation of, or statement on the record by, the Producing Party who

21                  provided the Discovery Material being disclosed, provided that such person signs

22                  an undertaking in the form attached as Exhibit A hereto.

23          6.      Notwithstanding Paragraph 5(C) above, Confidential Discovery Material may be

24   provided to persons listed therein only to the extent necessary for such expert or consultant to

25   prepare a written opinion, to prepare to testify, or to assist counsel in this Litigation, provided that

26   such expert or consultant is using said Discovery Material solely in connection with this Litigation;

27   and further provided that such expert or consultant agrees to be bound by the terms of this

28   Stipulation by signing an undertaking in the form attached as Exhibit A hereto. Counsel for the


                                                      -5-
 1   Party showing, providing, or disclosing Confidential Discovery Material to any person required to
 2   execute an undertaking pursuant to this paragraph shall be responsible for obtaining such signed
 3   undertaking and retaining the original, executed copy thereof.
 4           7.     Notwithstanding Paragraph 5(D), Confidential Discovery Material may be provided
 5   to persons listed therein only after (i) they confirm their understanding and agreement to abide by
 6   the terms of this Stipulation by making such a statement on the record, and/or by signing an
 7   undertaking in the form attached as Exhibit A hereto, or (ii) a court of competent jurisdiction orders
 8   them to abide by the terms of this Stipulation. Counsel for the Party showing Confidential
 9   Discovery Material to any person required to execute an undertaking pursuant to this paragraph
10   shall be responsible for obtaining such signed undertaking and retaining the original, executed copy
11   thereof.
12           8.     Each Party shall have the right to designate as highly confidential and proprietary
13   any Discovery Material or portion thereof produced by it which it believes in good faith contains
14   highly sensitive confidential and proprietary commercial, business, financial, or personnel
15   information (“Attorneys’ Eyes Only Discovery Material”). The designation of Discovery Material
16   as “Attorneys’ Eyes Only” shall be made in the same manner as designating Discovery Material as
17   “Confidential” under Paragraphs 2 and 3 of this Stipulation.
18           9.     Notwithstanding Paragraph 5 of this Stipulation, access to Attorneys’ Eyes Only
19   Discovery Material or any part thereof and the matters contained therein, is limited to the following
20   persons:
21          A.     attorneys of record, including in-house counsel, for the Parties, and their partners,

22                 associates, assistants, paralegals, and other persons regularly employed by attorneys

23                 of record for the Parties;

24          B.     consultants and experts retained by the Parties or their attorneys for purposes of this

25                 action, pursuant to the terms of Paragraph 6 above.

26          10.    Discovery Material shall be used solely for purposes of this Litigation and shall not

27   be used for any other purpose, including, without limitation, any business or commercial purpose,

28


                                                    -6-
 1   or any other litigation or proceeding; provided, however, that the foregoing shall not apply to
 2   Discovery Material that is or becomes part of the public record.
 3          11.     Any Party issuing a subpoena to a non-Party shall enclose a copy of this Stipulation
 4   and notify the non-Party that the protections of this Stipulation are available to such non-Party.
 5          12.     Any pleading, brief, memorandum, motion, letter, affidavit, or other document filed
 6   with the Court (a “Filing”) that discloses, summarizes, describes, characterizes, or otherwise
 7   communicates Confidential Discovery Material or Attorneys’ Eyes Only Discovery Material (a
 8   “Filing Under Seal”) must be filed with the Court under seal in accordance with this order which
 9   addressed the requirements of the provisions of Rules 5 and 5.2 of the Federal Rules of Civil
10   Procedure and LR IA 10-5. No separate motion for leave to file sealed documents will be required
11   as set forth in LR IA10-5 given this order of the Court.
12          13.     During the pendency of this Litigation, any Party objecting to or challenging the
13   designation of any Discovery Material or testimony as Confidential Discovery Material or
14   Attorneys’ Eyes Only Discovery Material may, after making a good-faith effort to resolve any such
15   objection, move on reasonable notice for an order vacating the designation. While such an
16   application is pending, the Discovery Material or testimony in question shall be treated as
17   Confidential Discovery Material or Attorneys’ Eyes Only Discovery Material, as applicable,
18   pursuant to this Stipulation. The provisions of this Stipulation are not intended to shift any burdens
19   of proof, including the burden of establishing that any Discovery Material validly constitutes
20   Confidential Discovery Material or Attorneys’ Eyes Only Discovery Material, which burden
21   remains on the party that designates such Discovery Material or testimony as Confidential or as
22   Attorneys’ Eyes Only. No Party shall be obliged to challenge the propriety of a Confidential or
23   Attorneys’ Eyes Only designation at the time of production of Discovery Materials, and failure to
24   do so shall not preclude a subsequent challenge to the propriety of such designation.
25          14.     The Parties reserve the right to apply, pursuant to Rule 26(c) of the Federal Rules of
26   Civil Procedure, upon short notice, for an order seeking additional safeguards with respect to the
27   use and handling of Discovery Material or to modify the terms of this Stipulation.
28


                                                    -7-
 1           15.    Entering into this Stipulation, or agreeing to and/or producing or receiving
 2   Discovery Material or otherwise complying with the terms of this Stipulation, shall not:
 3          A.     Prejudice in any way the rights of any Party to (i) seek production of documents or

 4                 information it considers subject to discovery, or (ii) object to the production of

 5                 documents or information it considers not subject to discovery;

 6          B.     Prejudice in any way the rights of any Party to object to the authenticity or

 7                 admissibility into evidence of any Discovery Material;

 8          C.     Operate as an admission by any Party that any particular Discovery Material

 9                 constitutes Confidential Discovery Material or Attorneys’ Eyes Only Discovery

10                 Material or contains or reflects trade secrets or any other type of confidential

11                 information;

12          D.     Prejudice in any way the rights of any Party to (i) petition the Court for a further

13                 protective order relating to any purportedly Confidential Discovery Material or

14                 Attorneys’ Eyes Only Discovery Material, or (ii) seek a determination by the Court

15                 whether any Discovery Material, Confidential Discovery Material, or Attorneys’

16                 Eyes Only Discovery Material should be subject to the terms of this Stipulation;

17          E.     Prevent any Party from agreeing in writing to alter or waive the provisions or

18                 protections provided herein with respect to any particular Discovery Material;

19          F.     Prejudice in any way the rights of any Party to object to the relevance, authenticity,

20                 use, or admissibility into evidence of any document, testimony, or other evidence

21                 subject to this Stipulation;

22          G.     Preclude any Party from objecting to discovery that it believes to be otherwise

23                 improper; or

24          H.     Operate as a waiver of any attorney-client, work product, business strategy, trade

25                 secret, or other privilege.

26          16.    This Stipulation has no effect upon, and shall not apply to, a Producing Party’s use

27   or disclosure of its own Discovery Material for any purpose. Nothing herein shall: (i) prevent a

28   Producing Party from disclosing its own Discovery Material; or (ii) impose any restrictions on the


                                                   -8-
     use or disclosure by any person of documents, materials, or information designated as Confidential

     Discovery Material or Attorneys’ Eyes Only Discovery Material obtained lawfully by such person
 1
     independently of the discovery proceedings in this Litigation, and not otherwise subject to
 2
     confidentiality restrictions.
 3
             17.     If Discovery Material that is subject to a claim of attorney-client privilege, attorney
 4
     work product, or any other applicable privilege or immunity or ground on which production of that
 5
     information should not be made to any Party (“Inadvertent Production Material”) is inadvertently
 6
     produced to that Party or Parties, such inadvertent production shall in no way prejudice or otherwise
 7
     constitute a waiver of, or estoppel as to, any claim of attorney-client privilege, work product, or
 8
     other applicable privilege or immunity.
 9

10

11          A.      A claim of inadvertent production shall constitute a representation by that Producing

12                  Party that the Inadvertent Production Material has been reviewed by an attorney for

13                  such Producing Party and that there is a good faith basis for such claim of

14                  inadvertent production.

15          B.      If a claim of inadvertent production is made pursuant to this Stipulation, with respect

16                  to Discovery Material then in the custody of another Party, the Party possessing the

17                  Inadvertent Production Material shall: (i) refrain from any further examination or

18                  disclosure of the claimed Inadvertent Production Material; (ii) if requested,

19                  promptly make a good-faith effort to return the claimed Inadvertent Production

20                  Material and all copies thereof (including summaries and excerpts) to counsel for

21                  the Producing Party, or destroy all such claimed Inadvertent Production Material

22                  (including summaries and excerpts) and all copies thereof, and certify in writing to

23                  that fact; and (iii) not use the Inadvertent Production Material for any purpose until

24                  further order of the Court.

25          C.      A Party may move the Court for an order compelling production of the claimed

26                  Inadvertent Production Material; however, while such motion is pending, the

27                  Discovery Material in question shall be treated as Inadvertent Production Material,

28                  and such motion may not assert as a ground for entering such an order the fact or


                                                    -9-
 1                  circumstance of the inadvertent production, nor shall such motion include or

 2                  otherwise disclose, as an attachment, exhibit, or otherwise, the Inadvertent

 3                  Production Material (or any portion thereof) that is the subject of such motion.

 4          18.     Nothing herein shall be deemed to waive any applicable common law or statutory

 5   privilege or work product protection.

 6          19.     In the event additional Parties join or are joined in this Litigation, they shall not have

 7   access to Confidential Discovery Material or Attorneys’ Eyes Only Discovery Material until the

 8   newly joined Party by its counsel has executed and filed with the Court its agreement to be fully

 9   bound by this Stipulation.

10          20.     The Parties agree to be bound by the terms of this Stipulation pending the entry by

11   the Court of this Stipulation, and any violation of its terms shall be subject to the same sanctions

12   and penalties as if this Stipulation had been entered by the Court.

13          21.     The provisions of this Stipulation shall, absent written permission of the Producing

14   Party or further order of the Court, continue to be binding throughout and after the conclusion of

15   the Litigation, including, without limitation, any appeals therefrom.

16          22.     In the event that any Confidential Discovery Material or Attorneys’ Eyes Only

17   Discovery Material is used in open court during any court proceeding or filed as a trial exhibit, the

18   material shall lose its confidential status and become part of the public record, unless the Producing

19   Party applies for and obtains an order from this Court specifically maintaining the confidential

20   status of particular material. Prior to any court proceeding in which Confidential Discovery

21   Material or Attorneys’ Eyes Only Discovery Material is to be used, counsel shall confer in good

22   faith on such procedures that may be necessary or advisable to protect the confidentiality of any

23   such Discovery Material.

24          23.     Within 30 days after receiving notice of the entry of an order, judgment, or decree

25   finally disposing of this Litigation, or any other proceeding in which Confidential Discovery

26   Material or Attorneys’ Eyes Only Discovery Material is permitted to be used, including the

27   exhaustion of all possible appeals, and upon the written request of the Producing Party, all persons

28   having received Confidential Discovery Material or Attorneys’ Eyes Only Discovery Material shall


                                                     - 10 -
 1   either (i) make a good-faith and reasonable effort to return such material and all copies thereof

 2   (including summaries, excerpts, and derivative works) to counsel for the Producing Party; or (ii)

 3   make a good-faith and reasonable effort to destroy all such Confidential Discovery Material or

 4   Attorneys’ Eyes Only Discovery Material, and certify to that fact in writing to counsel for the

 5   Producing Party.     However, counsel for the Parties shall be entitled to retain court papers,

 6   deposition and trial transcripts, and litigation files (including attorney work product and discovery

 7   material containing Confidential Discovery Material or Attorneys’ Eyes Only Discovery Material),

 8   provided that such counsel, and employees of such counsel, shall maintain the confidentiality

 9   thereof and shall not disclose such court papers, depositions and trial transcripts, and litigation files

10   (including attorney work product and discovery material containing Confidential Discovery

11   Material or Attorneys’ Eyes Only Discovery Material) to any person except pursuant to a court

12   order or agreement by the Producing Party or except as otherwise required by law. All materials

13   returned to the Parties or their counsel by the Court likewise shall be disposed of in accordance

14   with this paragraph.

15           24.     If any person in possession of Confidential Discovery Material or Attorneys’ Eyes

16   Only Discovery Material (the “Receiver”) receives a subpoena or other compulsory process seeking

17   the production or other disclosure of Confidential Discovery Material or Attorneys’ Eyes Only

18   Discovery Material produced or designated as “Confidential” or “Attorneys’ Eyes Only” by a

19   Producing Party other than the Receiver (collectively, a “Demand”), the Receiver shall give written

20   notice (by hand, email, or facsimile transmission) to counsel for the Producing Party (or Producing

21   Parties) within three business days of receipt of such Demand (or if a response to the Demand is

22   due in less than three business days, at least 24 hours prior to the deadline for a response to the

23   Demand), identifying the Confidential Discovery Material or Attorneys’ Eyes Only Discovery

24   Material sought and enclosing a copy of the Demand, and must object to the production of the

25   Confidential Discovery Material or Attorneys’ Eyes Only Discovery Material or on the grounds of

26   the existence of this Stipulation. The burden of opposing the enforcement of the Demand will fall

27   on the Producing Party. Nothing herein shall be construed as requiring the Receiver or anyone else

28   covered by this Stipulation to challenge or appeal any order requiring production of Confidential


                                                      - 11 -
 1   Discovery Material or Attorneys’ Eyes Only Discovery Material covered by this Stipulation, or to

 2   subject itself to any penalties for noncompliance with any legal process or order, or to seek any

 3   relief from this Court or any other court. Compliance by the Receiver with any order directing

 4   production pursuant to a Demand of any Confidential Discovery Material or Attorneys’ Eyes Only

 5   Discovery Material will not constitute a violation of this Stipulation.

 6          25.     No Receiver shall reveal any Confidential Discovery Material or Attorneys’ Eyes

 7   Only Discovery Material, or the information contained therein, to anyone not entitled to receive

 8   such Confidential Discovery Material or Attorneys’ Eyes Only Discovery Material under the terms

 9   of this Stipulation. In the event that Confidential Discovery Material or Attorneys’ Eyes Only

10   Discovery Material is disclosed to any person other than in the manner authorized by this

11   Stipulation, or that any information comes to the Receiver’s attention that may indicate there was

12   or is likely to be a loss of confidentiality of any Confidential Discovery Material or Attorneys’ Eyes

13   Only Discovery Material, the Receiver responsible for the disclosure or loss of confidentiality shall

14   immediately inform the Producing Party of all pertinent facts relating to the disclosure or loss of

15   confidentiality, including, if known, the name, address, and employer of each person to whom the

16   disclosure was made. The Receiver responsible for the disclosure or loss of confidentiality shall

17   also make reasonable efforts to prevent disclosure of Confidential Discovery Material or Attorneys’

18   Eyes Only Discovery Material by each unauthorized person who receives the information.

19          26.     The Parties agree that the production of any Discovery Material or Attorneys’ Eyes

20   Only Discovery Material by any non-Party shall be subject to and governed by the terms of this

21   Stipulation.

22                                            ENTERED:
23   Dated: this 5th day of                   By:_________________________________________
     February, 2019.                                    United States Magistrate Judge
24

25

26

27

28


                                                    - 12 -
 1    Dated:       February 4, 2019
 2
     Respectfully submitted,
 3
     CONNELL LAW                                 CARBAJAL LAW
 4
     By: /s/ Christopher S. Connell_________     By: /s/ Hector J. Carbajal II____________
 5

 6   Christopher Connell (SBN 12720)             Hector J. Carbajal II (SBN 6247)
     Nevada Bar No. 12710                        CARBAJAL LAW
 7   6671 Las Vegas Blvd., Suite 210             10001 Park Run Dr.
                                                 Las Vegas, Nevada 891145
 8   Las Vegas, Nevada 89102                     Tel: (702) 846-0040
     Tel: (702) 266-6355                         Fax: (702) 846-1329
 9   Fax: (702) 829-5930                         Hector@claw.vegas
     cconnell@connelllawlv.com
10   Attorneys for MICHAEL TALASAZ               Attorneys for ROSS SILVER

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               - 13 -
     Case 2:18-cv-00116-RFB-VCF Document 35 Filed 02/04/19 Page 14 of 15



 1

 2

 3

 4

 5

 6

 7

 8                               EXHIBIT A
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:18-cv-00116-RFB-VCF Document 35 Filed 02/04/19 Page 15 of 15



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4
       MICHAEL TALASAZ, an individual,                       Case No.: 2:18-cv-00116-RFB-VCF
 5
                      Plaintiff,
 6
               v.                                            AGREEMENT TO BE BOUND BY
 7                                                           STIPULATION AND ORDER FOR THE
       ROSS SILVER, an individual; DOES I                    PRODUCTION AND EXCHANGE OF
 8     through X, and ROE CORPORATIONS XI                    ROSS SILVER’SCONFIDENTIAL
       through XX, inclusive,                                WELLS FARGO BANK NA
 9                                                           INFORMATION AND RECORDS
                       Defendants.
10

11           I have read the Stipulation and Order for the Production and Exchange of Ross Silver’s
12    Confidential Wells Fargo Bank NA Information and Records (the “Stipulation”) in the above-
13    captioned action. I understand its terms and agree to be fully bound by them, and I hereby submit
14    to the jurisdiction of the United States District Court for the District of Nevada for purposes of
15    enforcement of the Stipulation. I further agree not to disclose or use any Confidential Discovery
16    Material (as defined in the Stipulation) for purposes other than those permitted under the
17    Stipulation.
18
                                               _________________________________________
19                                             Signature

20                                             _________________________________________
                                               Signature
21
                                               _________________________________________
22                                             Signature

23                                             _________________________________________
                                               Signature
24
      _____________________________
25    Date
26

27

28
